DETAILED ACTION
Status of the Application
1.	Applicant’s Terminal Disclaimer filed March 19, 2021 is received and entered.
2.	Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Wong-Chan on March 10, 2021.
6.	Regarding claim 1, please amend lines 5 – 10 of this claim to recite:
“a second electrode having a first edge adjacent to at least the first electrode terminus of the first electrode, wherein [[a]] the first edge of the second electrode includes a first conductive extension configured to adjust a first edge mutual capacitance between the first electrode terminus and the second electrode,
wherein an increase in the size of the first conductive extension, results in a corresponding increase in the first edge mutual capacitance.”

Reasons for Allowance
7.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Park et al. (U.S. Pub. 2009/0122022), Yanchar et al. (U.S. Pub. 2011/0004835), Huang et al. (U.S. Pub. 2011/0090151), Mankowski (U.S. Pub. 2015/0007308), and Zhang et al. (U.S. Pub. 2019/0079669).
Regarding claim 1, neither Park nor Yanchar nor Huang nor Mankowski nor Zhang teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“in a case that the operation that the user finger clicks the touch screen in a preset duration reaches to a preset number of clicks, controlling the touch screen to display a preset quantity of dynamic virtual keys in a preset area, . . . the preset quantity of dynamic virtual keys comprising basic dynamic virtual keys corresponding to functional operations of fixed virtual keys, the functional operations of touching the fixed virtual keys are the same functional operations as touching the dynamic virtual keys”, and
“in a case that the time that the user finger clicks the dynamic virtual keys is detected to reach a first preset duration, controlling each of the dynamic virtual keys to enter a movable state; obtaining a first operation that the user finger moves the dynamic virtual keys on the touch screen, responding to the first operation, and moving the dynamic virtual keys; in a case that the time that the user finger clicks the dynamic virtual keys is detected to reach a second preset duration, controlling the preset quantity 
Regarding claims 6 and 11, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 3, 5, 7 – 8, 10, and 12 – 13, these claims are allowed based on their respective dependence from claims 1 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYAN A LUBIT/Primary Examiner, Art Unit 2626